Upon this evidence his Honor, Judge Norwood, thinking that the defendants were not bound for the taxes of 1819, directed a nonsuit, from which the plaintiff appealed.
The acts of Assembly which regulate the collection of the revenue are rather obscure, and in some points apparently contradictory; but I believe they are capable of being reconciled. A full exposition of them was given by the Chief Justice a few terms ago, in Fitts v. Hawkins, 9 N.C. 394. I would only add to that case that it is the duty of the sheriff who is in office, on or after the first day of April in each year during the time, that the taxes are collectible, to collect those then due, provided the lists are delivered to him. I believe I shall be better understood by stating a case or two. A. is in office on 1 April, he goes out on 1 May. The list of taxes due on 1 April have been delivered to him, either before 1 April or before 1 May, that is, while in office; he is bound to collect those taxes; where the lists have not been delivered to him, he is not bound. A. is appointed to office at any time during the period in which the taxes are collectible, say on 1 May. The lists for taxes then collectible, due on first day of the preceding April, are delivered to him, not having been delivered to his predecessor; he is also bound to collect them. *Page 303 
Should they have been delivered to his predecessor, I do not think that he is bound to receive them; but should he do so, I think that he is bound to collect them; for he may receive and execute process which his predecessor delivers over to him, and I can see no reason why he cannot receive the      (455) tax lists. Should he be reappointed during the time of collection, say in May, he continues to collect under his former appointment, because unless in cases of necessity the act shall be entire, for it would be very inconvenient to divide it. Great difficulty would arise in ascertaining how much to charge to one set of sureties and how much to another. And the law, to avoid confusion, during the time the taxes are collectible, that is, before the day of the sheriff's accountability, gives him power to collect them, although his office may expire before that period. I wish it understood that I am not satisfied on the point mentioned above, as to the liability of the new sheriff if he should take the lists from the old sheriff who was in office on the first day of April. I mention it that the point may be settled. I know of no adjudication on the subject.
In this case Alley being in office on the first day of April, and the tax lists having been delivered to him, he was bound to collect the taxes due in 1819.